DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. (“Burns”)(US 2010/0025309) in view of Hanson et al. (“Hanson”)(US 7,683,283) and legal precedent.
Burns (fig. 9-14, 22-26) teaches a method and system of sorting and sequencing items comprising:
 (re: claim 9)  a first sorting apparatus for sorting a plurality of items of a first type and outputting the plurality of items of a first type according to a delivery sequence (fig. 9 showing first sorter 212a or 212b; para. 110-112, 120);
 a second sorting apparatus (213) comprising a scanner and a sorter (para. 113-114 teaching generic automated mail sorters may be utilized, wherein scanner is regarded as inherent), the second sorting apparatus configured to: 
 scan each item of the plurality of items of the first type to identify an intended delivery destination (Id.);
 receive, from the first sorting apparatus, the plurality of items of the first type (fig. 9 and 22 showing that first apparatus receives different types of mail, e.g., flats. Contract or periodical; separately to second sorter and then second sorter merges and outputs types based on delivery route, wherein initial first pass sorting is based on delivery points; para. 120 teaching that “For correct delivery point sequencing, output 1 is processed before outputs 2, which is processed before output 3, and so on.”); and
receive a plurality of items of a second type, sorted according to the delivery sequence (Id. w);
a processor configured to:
 receive the identified intended delivery destination for each of the plurality of items of the first type (Id.);
 receive intended delivery destinations for each of the plurality of items of the second type (Id.);
 cause the second sorting apparatus to move the items of the plurality of items of a first type intended for a first delivery destination to an output location (Id.);
 identify a final item of the plurality of items of the first type intended for the first delivery destination (Id. with para. 157 teaching that various mail type streams are merged to carrier route sequence at different time periods thus it is inherent that final item of each type is identified during sorting and that second type is merged to “first delivery destination” after final item of first type has been moved to output location; see also para. 164 teaching that for “..the second sort pass through the sortation machine, trays of mail are sent to the three feeders in the appropriate order or sequence”); and
 cause the second sorting apparatus to move items of the plurality of items of a second type intended for delivery to the first delivery destination to the output location after the final item of the plurality of items of the first type has been moved to the output location (Id.);

(re: claim 11)  wherein the processor is configured to move items of the plurality of items of a second type to the output location after the final item of the plurality of items of the first type has been moved to the first delivery destination by causing the second processing apparatus to move, to the output location, items of the plurality of items of a second type to the output location before moving the first item of the plurality of items of the first type intended for the second delivery destination (Id.);
 (re: claim 13)      wherein the plurality of items of the first type comprise letter mail (para. 12 and fig. 22);
(re: claim 14)      wherein the plurality of items of the second type comprise flats (Id.);  
(re: claim 15)      wherein the output location comprises a processed mail stream (fig. 9, 24; para. 113); 
(re: claim 16) wherein the output location comprises an output stacker (Id.).

Burns (fig. 9-14, 22-26) teaches a system of sorting and sequencing items comprising:
(re: claim 17) a first sorting apparatus configured to sort a plurality of items according to a plurality of stop groups and output the plurality of items to one or more trays (fig. 9 showing first sorter 212a or 212b; para. 110-112, 120 teaching output to trays);
 a staging location (214), the staging location comprising automated equipment to receive the one or more trays from the first sorting apparatus (para. 115, 116);
a second sorting (213) apparatus comprising:

a multiplier portion (Id.);
wherein the second sorting apparatus is configured to sort the plurality of items from stop groups into a delivery sequence order (fig. 9 and 22; para. 114, 120-122, 157, 164-165 teaching that first sorting apparatus sorts and buffers the various type streams prior to delivering them separately to second sorter and then second sorter merges and outputs types based on delivery route, wherein initial first pass sorting is based on delivery points); 
wherein the staging location further comprises automated equipment to provide the one or more trays to the second sorting apparatus (para. 41, 114, 120-122 teaching that staging buffer automatically implements sort plan when managing the trays between the first and second sorting zones and trays, wherein staging buffer controls induction of trays to second sorter to ensure proper delivery sequence sorting is achieved; see also para. 157-168 with processor inherent); and
 a processor in communication with the first sorting apparatus, the second sorting apparatus, and the automated equipment, the processor configured to:
 store an association between the items in the one or more trays sorted according to the plurality of stop groups;
 store a location of the one or more trays within the staging location; and
 instruct the automated equipment to retrieve and provide a selected tray of the one or more trays according to a sort plan of the second sorting apparatus (Id.). 
(re: claim 18) wherein the sort plan of the second sorting apparatus comprises an order in which to sort the stop groups in order to sort the plurality of items to an output location in delivery sequence order (Id.). 



Burns as set forth above teaches all that is claimed except for expressly teaching
(re: claims 4, 12) wherein identifying—with a processor--the final item of the plurality of items of the first type intended for the first delivery destination comprises: determining a quantity of items of the plurality of items of the first type of items intended for the first delivery destination; identifying the final item of the plurality of the first type intended for the first delivery according to the determined quantity of items;
(re: claim 19) a third sorting apparatus comprising a scanner and sorting portion, the third sorting apparatus configured to: receive from an output of the second sorting apparatus, the plurality of items in delivery sequence order; and receive a plurality of other items in delivery sequence order; and merge the plurality of items with the plurality of other items to generate an output of combined items in delivery sequence order;
(re: claim 20) wherein the third sorting apparatus is configured to receive the plurality of other items from the staging location via the automated equipment. 
 Further, under an alternative interpretation, the features of causing the second sorting apparatus to move items of the plurality of items of a second type intended for delivery to the first delivery destination to the output location after the final item of the plurality of items of the first type has been moved to the output location; the scanning and the processing elements may be regarded as not inherently taught above. 
Here, it is noted that Burns already teaches that a variety of mail sorter types with scanners and processing elements may be integrated within the system and that multiple pass sorting may be 
in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 12, 2021